         Case 4:20-cv-00180-BRW Document 11 Filed 08/19/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

QUINTON HARRIS                                                                   PETITIONER
ADC #89321

v.                            4:20-cv-00180-BRW-JTK

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                 RESPONDENT

                                             ORDER

       I have received proposed findings and recommendations (Doc. No. 10) from United

States Magistrate Judge Jerome T. Kearney. There have been no objections. After careful

review, the I approve and adopt the findings and recommendations in their entirety.

       Accordingly, the Motion to Dismiss (Doc. No. 8) is GRANTED and the petition for writ

of habeas corpus is dismissed with prejudice.

       I will not issue a certificate of appealability because Petitioner has not made a substantial

showing of a denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). Because I am not

issuing a certificate of appealability, an appeal in forma pauperis would not be taken in good

faith. Fed. R. App. P. 24(a)(3)(A).

       IT SO ORDERED this 19th day of August, 2020.


                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE
